Citation Nr: 1428512	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  14-06 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cardiovascular disorder to include hypertension.


WITNESSES AT HEARING ON APPEAL

The Veteran and A.F. 



ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel





INTRODUCTION

The Veteran served on active duty from May 1955 to February 1959.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office in Reno, Nevada (RO).

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2013).


FINDING OF FACT

The Veteran's current cardiovascular disorder to include hypertension is related to his active duty service.


CONCLUSION OF LAW

Cardiovascular disorder to include hypertension was incurred in active service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from adjudicating the issue of entitlement to service connection for cardiovascular disorder to include hypertension.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2013).  This is so because the Board is taking action favorable to the Veteran by granting such claim.  As such, this decision poses no risk of prejudice to the Veteran.  See, e.g., Bernard v. 

Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992). 

Service connection may be established for disability resulting from personal injury or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

The Veteran contends that his current cardiovascular disorder to include hypertension is related to his active service, as a result of exposure to lead poisoning associated with JP4 jet fuel.  Specifically, he asserts that he was exposed to lead poisoning coincident to his duties a fuel handler.  In this regard, the Veteran's Form DD 214 shows his assignment to the United States Air Force as a fuel supply specialist.  Further, during a May 2014 hearing before the Board, the Veteran testified that subsequent to exposure to JP4 in service, his skin broke out in hives and rashes.  He stated that he was treated with salve, as well as Calamine Lotion at Hahn Air Base in Germany.  The Veteran stated that he also sought treatment for chest pain during service, and that he continued to have such symptoms since discharge from service.   

The Veteran's service treatment records include the report of a May 1955 induction physical examination, which is negative for complaints, treatment, or a diagnosis of chest pain or any cardiovascular disorder.  Service treatment records include an October 1955 record that notes the Veteran's complaint of chest pain.  A November 

1956 record notes the Veteran's report of itchy cheeks and neck with symptoms of burning for the past three weeks.  A December 1956 record indicates that the Veteran has rashes all over his body.  January 1957 records note the Veteran's complaints of itchy skin for the past four days.  A February 1957 record notes the Veteran's complaint of itchy skin.  A December 1957 record notes the Veteran's complaint of itching all over and his comment that he believes he has lead poisoning; the examiner noted that the Veteran did not have any other symptoms aside from skin.  The report of a May 1959 separation physical examination notes the Veteran's report of shortness of breath and cramps in his legs.  The examiner noted the Veteran's history of pain in his chest after excessive exercise from 1951 through 1959, as well as cramps in legs from 1951 through 1959, and that he was never treated for either complaint.  There was no diagnosis noted upon the Veteran's separation from service.  

Post-service records include a private record dated in 1989 which notes a diagnosis of myocardial infarction.  Subsequent records dated in 1989 through 2000 demonstrate that the Veteran experienced seven heart attacks, was provided a stent in 1994, and was diagnosed with coronary artery disease in 1998.
	
In February 2012, the Veteran underwent a VA examination.  The Veteran reported that he experienced chest pain during active service.  He stated that he had an acute myocardial infarction in 1989, and thereafter, experienced five additional myocardial infarctions and stent placement.  He further reported that he smoked cigarettes for 21 years.  The physical examination revealed diagnoses of acute myocardial infarction from 1989 through 2001, heart block in 2001, cardiomyopathy in 1989, implanted cardiac pacemaker in 2001, implanted automatic cardioverter defibrillator in 2001, coronary artery disease, and hypertension.  Upon review of the claims file, the examiner stated that even though the Veteran complained of chest pains from 1951 through 1959, as evidence by the service treatment records, he was never diagnosed with a heart condition until 1989, some 30 years later.  The examiner noted that there were many causes of chest pain other than a heart condition.  He further noted that if the Veteran had a heart condition during active service, it would have been discovered at such time during 

his fit for duty yearly physicals, and before 1989.  The examiner noted that the Veteran gave a 21 year history of cigarette smoking, which was a major risk factor for heart disease.      

In July 2012, the Veteran's private physician submitted a letter regarding the Veteran's history of heart problems.  G.D., D.O. reviewed the Veteran's claims file and noted that he served on active duty from May 1955 to February 1959.  He stated that the Veteran's assignment during service required him to be constantly exposed to jet fuel, diesel fuel, and gasoline.  At that time, the Veteran was not mandated to wear any protective gear, such as respirators or masks to protect him from petrochemicals.  Thus, toxic fumes, including lead and other substances would be absorbed through the lungs and distributed to other vital organs.  G.D. indicated that the first sign of petrochemical toxicity occurred in November 1956, when the Veteran presented to the clinic with a three week history of an itchy rash on his face.  G.D. noted that the Veteran continued to be treated for itchy conditions that included the face, trunk, and groin region over the next several months.  G.D. stated that in January 1957, the Veteran's condition continued to deteriorate and he was referred to dermatology.  G.D. noted a December 1957 record in which the examiner noted that the Veteran "thinks he has lead poisoning, but has no symptoms other than the skin."  In February 1959, during the Veteran's separation physical examination, the examiner noted that the Veteran had "pain in the chest after excessive exercise 1951-1959 never treated.  Cramps in legs 1951-1959 never treated."  G.D. indicated that upon review of the Veteran's service treatment records, the only treatment the Veteran received involved desensitization treatment regarding the dermatologist's allergy panel.  G.D. indicated that it was important to note that the Veteran never had an episode of an itchy rash since his separation from service.  

With respect to the Veteran's post-service medical history, G.D. stated that subsequent to service, the Veteran experienced his first myocardial infarction in 1989.  G.D. reported that from 1989 through 2000 the Veteran experienced seven heart attacks, and received a stent placement in 1994.  G.D. reported that in 2000, the Veteran blacked out while going down some stairs and as a result, had a 

defibrillator implanted.  G.D. indicated that for the past ten years Dr. N., the Veteran's cardiologist, had monitored his health very closely, to include laboratory tests every four to five months.  In this regard, G.D. indicated that the Veteran's chest x-rays did not show any signs of chronic obstructive pulmonary disease and his oxygen levels had been normal.  He noted that the Veteran did have a history of smoking, but that it was a mild history, as he only smoked approximately one third of a pack of cigarettes per day and quit smoking in 1978.  G.D. indicated that the effect of smoking on the Veteran's heart disease was negligible.  G.D. explained that the effect of the Veteran's exposure to petrochemicals was of utmost importance to the coronary artery disease diagnosis.  In this regard, he stated that the medical literature showed that there was a significant potential for damage to the cardiovascular system if a person was exposed to large amounts of fuel for an extended period of time.  G.D. stated that the Veteran's claim of entitlement to service connection for a cardiovascular disorder was denied on the premise that the Veteran's cigarette smoke was the causative agent.  G.D. reported that during the Veteran's period of active service, not much was known about the toxic effects of petrochemicals on the human body, but medical research had proven the amount and the length of time of exposure were directly and causative to the extent of damage a service member encounters.  

Given the above, G.D. stated that to a "reasonable degree of medical certainty," the Veteran's condition of coronary artery disease is "directly and causally related" to the toxic effects of petrochemical exposure while on active duty during the years of 1955 to 1959.  G.D. indicated that he disagreed with the VA examiner's assessment that the Veteran's current heart conditions were only related to cigarette smoking for the following reasons:  (1) the Veteran's smoking history was minimal - only one third of a pack per day and he had not smoked for 34 years; and (2) If smoking was the etiology of the Veteran's disease, he would have had chronic obstructive pulmonary disease and a low blood oxygen level.  G.D. concluded that the Veteran was the victim of petroleum exposure while serving on active duty and his claim should be granted.  

In December 2013, a VA examiner provided an addendum opinion to the February 2012 VA examination.  The VA examiner indicated that he reviewed the conflicting medical evidence and found that the medical literature provided no definitive evidence of any chemical exposure, including jet fuels, which could be directly related to heart disease.  The examiner stated that the Veteran had hypertension since the 1970's, as well as a 20 year history of smoking, both which were the main factors for his eventual heart disease diagnosed in the 1980's.         
The February 2012 VA examiner, as well as the December 2013 VA examiner in significant part, based their negative opinions on the premise that the Veteran had a 20-21 year history of smoking; however, neither examiner discussed how that conclusion was reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that an opinion's probative value is determined by whether it is supported by a detailed rationale); Stefl v. Nicholson, 21 Vet. App. 120, 12 (2007) (holding that medical opinion must be "based on consideration of a veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one").  Moreover, neither examiner considered the cumulative significance of the Veteran's inservice symptoms and treatment of continuous rashes and itchy skin, his inservice complaint of chest pains, or his exposure to petrochemicals as a fuel supply specialist during such time.  As such, the Board finds the February 2012 VA examination report and opinion, as well as the December 2013 addendum opinion of limited probative value.

The Board finds the July 2012 private opinion by the private physician highly probative evidence.  The opinion included a rationale and discussion of the medical principles underlying the opinion, and extensively considered the service treatment records, post-service medical history, and Veteran's reported medical history.  Moreover, the history the Veteran provided about jet fuel exposure in service, where he was exposed to petrochemicals from serving as a as a fuel supply specialist, is consistent, competent, and credible.  See Jandreau, 492 F.3d at 1376-77.  Accordingly, service connection for cardiovascular disorder to include hypertension is warranted.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for cardiovascular disorder, to include hypertension, is granted. 



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


